Los hechos están expresados en la opinión.
El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Bemigio Martínez suscribió en 8 de febrero de 1913 un pagaré a la orden de Benito Machado por $3,000 que confesó haber recibido y se comprometió a pagar el 10 de febrero de 1915 con intereses al uno por ciento mensual pagaderos por mensualidades vencidas. En el documento se hizo cons-tar que si a ambas partes les conviniera reformarían el pa-garé a su vencimiento por mayor plazo.
Antes del vencimiento de la obligación el deudor .Martí-nez pagó a su acreedor Machado a cuenta del pagaré, mediante recibos y sin hacer constar los1 abonos al dorso del docu-mento, las siguientes cantidades: $112 en octubre 18 de 1913: *656$910 en mayo de 1914; $180 en noviembre 7 del mismo año y $1,105 en marzo 2 de 1915. En total $2,307.
Vencido el documento, Manuel Bomán demandó a Remi-gio Martínez en 19 de abril de 1915 para el pago de los $3,000 de dicbo pagaré y de sus intereses, alegando que le había sido endosado por Machado en 31 de diciembre de 1914; el demandado expuso como defensas los expresados pagos he-chos por él a Machado, que dejaban reducido su débito a $693, y que el demandante se había combinado con su acreedor Machado para, defraudarle' en los $2,307 que había pagado a cuenta de esa obligación. Celebrado el juicio la corte inferior dictó sentencia condenando al demandado a satisfacer al demandante solamente $693 con sus intereses al uno por ciento mensual convenidos, contra la cual interpuso el deman-dante el presente recurso de apelación alegando como fun-damento de él que la corte sentenciadora cometió error al no declarar con lugar la demanda en cuanto a toda la can-tidad reclamada y sus intereses, desconociendo los derechos del demandante Bomán, como cesionario de un pagaré a la orden, traspasado de buena'fe por valor recibido, antes de su vencimiento.
El demandante presentó en el juicio el pagaré con el en-doso fechado en 31 de diciembre de 1914 y, como testigo dei .demandado, declaró que el documento le fue endosado en la expresada fecha por compra -que de él hizo a Benito Machado por la cantidad de $2,700, pues le rebajó $300, los que le pagó con $200 que le debía Machado y entregándole los $2,500 res-tantes en efectivo y billetes. También declaró que cuando hizo la compra no sabía que el deudor hubiera hecho pago alguno a cuenta' de esa obligación y que el demandado .nada le ha pagado a él. ■
Creemos que esta declaración es bastante para probar esos extremos, toda vez- que no está contradicha ni resulta nada del resto de la prueba que pueda quitarle credibilidad, aun-que no haya declarado el endosante del documento.
La defensa del. demandado respecto .a combinación entre *657el demandante y su endosante para defraudarle en $2,307 que había pagado no fué probada y así lo declara el juez inferior en la opinión que escribió para fundamentar su sen-tencia.
Siendo por tanto el demandante-un tenedor de buena fe del documento adquirido antes de su vencimiento, y no habiendo tenido conocimiento de los pagos que su deudor hizo al pri-mitivo acreedor antes de que venciera la obligación, ¿tiene derecho el demandante a recobrar la cantidad total del pa-garé con los intereses estipulados? Tal es la cuestión pro-puesta por el apelante y que tenemos que resolver.
El pagaré cuyo pago se reclama está extendido a la or-den de Benito Machado. El. hecho de que al pie del docu-mento fué que el deudor expresó que era a la orden, no tiene importancia. Por estar extendido a la orden es que dicho documento es negociable mediante endoso sin necesidad de poner el traspaso en conocimiento del deudor. Serán repu-tados actos de comercio, dice el artículo 2 del Código de Co-mercio, los comprendidos en él y cualquiera otros de natu-raleza análoga; el artículo 531 menciona los requisitos que deberán contener las libranzas, vales y pagarés a la orden, los que reúne el pagaré que ahora se cobra; el 532 dispone que las libranzas a la orden entre comerciantes, y los vales o pagarés también a la orden, que procedan, de operaciones de comercio, producirán las mismas obligaciones • y efectos que las letras de cambio, excepto en la aceptación que es pri-vativa de éstas, y el artículo 490 que el que pague una letra-, de cambio antes de que haya vencido, no quedará libre de; satisfacer su importe, si resultare no haber pagado a persona, legítima. .
En el .caso de Vázquez v. Laíno, 23 D. P. R. 235, hemos-dicho que se presume que los pagarés a la orden son docu-mentos mercantiles, que surgen de operaciones de comercio,, salvo prueba en contrario; y en. el de Hernández v. Muñís, 10 D. R. P. 19, declaró este tribu-nal que ; el pagaré. a da ordep, es un. documento mercantil, de ,'acuepdp con el .Código . de, Ccu, *658mercio rigiéndose por sus disposiciones, y se hizo referencia a la sentencia del Tribunal Supremo de España de 25 de enero de 1898 en la que se consigna que los pagarés a la or-den y’ sus endosos deben reputarse actos mercantiles de .acuerdo con el artículo 2 del Código de Comercio, por ser de los expresamente definidos en ese cuerpo legal.
El resultado de extender un pagaré a la orden es hacerlo negociable sin necesidad de poner en conocimiento del deu-dor los traspasos o endosos que de él se bagan porque este requisito sólo se exige en los créditos mercantiles no endo-sables ni al portador según el artículo 347 del mismo código.
Reputándose en este caso mercantil el pagaré por estar extendido a la orden y con los requisitos determinados en «el artículo 531, extremo éste que no se discute, le son aplica-Mes las disposiciones del Código de Comercio de acuerdo con ' el primer apartado del artículo 2, y no las del Código Civil, <como erróneamente hizo la corte inferior, aunque se probara 'que no procedía de operación de comercio, extremo que no se probó ni. que Benito Machado no fuera comerciante, pues tal prueba, buena entre las partes contratantes del documento para destruir la presunción de ser comercial el pagaré, no puede aducirse contra el que de buena fe compra un docu-mento que por sus términos es comercial.
■ Es cierto que el demandado presentó recibos de varios pagos hechos a Benito Machado, su' primitivo acreedor, antes de que venciera el pagaré, pero fueron admitidos contra la objeción del demandante. El deudor no podía probar con . tales recibos contra un tenedor de buena fe del documento que s.u deuda había quedado reducida a $693. Su obligación era "la de pagar $3,000 el día 10 de febrero de 1915 y como •no tenía derecho ni obligación de pagarla antes de esa fecha, reí que compró de buena feel documento tenía derecho a creer •que.la deuda no estaba pagada en todo ni-en parte. La per-dona que suscribe-un pagaré negociable no tiene derecho de asumir. quemo ha sido endosado o transferido y haciendo . el deudor: pagos de él al-.tenedor original, antes de que venza, *659destruiría los derechos de un comprador de buena fe. Es el deber del que paga documentos negociables antes de su ven-cimiento tomar precauciones para impedir que circule y si paga a uno que no es el dueño del pagaré en el momento del pago y solamente toma un recibo de dicho pago no estará protegido por el pago contra el verdadero poseedor del docu-mento; y aunque pague antes de ser transferido tampoco estará protegido por esa forma de pago porque el documento quedará íntegro por la deuda y lo deja en condiciones de circular y ser adquirido de buena fe por toda ella. Los abonos o pagos parciales de un documento deben hacerse constar en el mismo pagaré para que el que lo adquiera sepa a cuánto está reducido. En el caso de Mobley v. Ryan, 14 Ill. 51, 56 Am. Dec. 490, se dijo: “El endosatario no queda afectado por cualquiera negociación entre las partes que intervinie-ron en el pagaré. No tiene que dar aviso del endoso al deu-dor. Este es quien debe asegurarse de quién es el tenedor .del documento y hacer el pago bien. Puede protegerse contra una reclamación del acreedor rehusando pagar si no se le presenta el documento. Si-sigue este camino no tendrá difi-cultades. El pago en cuestión fué hecho de una manera im-propia y debe sufrir las consecuencias de sus actos.” En la nota de este caso se cita el de Harrison v. Edwards, 36 Am. Dec. 364.
No es injusto, aunque lo parezca, el no permitir las de-fensas de pago hechas antes del vencimiento porque si bien puede ocurrir que el acreedor transfiera el documento en com-binación con otra persona para que ésta reclame lo ya pagado, lo que en este caso no se ha probado, también puede suceder que el deudor, se combine con el acreedor para simular pa-gos que no han existido. Si ha de pagar lo ya satisfecho será consecuencia de no hacer constar los pagos en el documento, que por ser comercial circulará de mano en mano sin constan-cia de pago, y de confiar en la honradez y en la responsabi-lidad del acreedor que recibió los pagos.
La sentencia apelada debe ser revocada y dictarse otra *660condenando al demandado a pagar los $3,000 consignados en sn pagaré más los intereses convenidos al nno por ciento mensual desde el 31 de diciembre de 1914, sin especial con-denación de costas.

Revocada la sentencia apelada y dictada otra condenando al demandado al pago de los $3,000 consignados en su pagaré e intereses, sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Plutchison.